COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 JAIME PORRAS, JR.,                                             No. 08-13-149-CR
                                               §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         112th Judicial District Court
                                               §
 THE STATE OF TEXAS,                                          of Pecos County, Texas
                                                §
                             State.                                 (TC# 3208)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
October 22, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Laurie K. English, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before October 22, 2014.

       IT IS SO ORDERED this 8th day of October, 2014.

                                            PER CURIAM